Citation Nr: 0603715	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for back disorder.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION
 
The appellant performed service in the National Guard from 
June 1976 to June 1990.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In April 2004, the Board remanded the appellant's 
appeal for further evidentiary development.
 
For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.
 
 
REMAND
 
The appeal was remanded in April 2004, in part, with an 
instruction to the RO to ask the appellant to submit any 
evidence he has in his possession, including his service 
medical records.  The June 2004 VA letter sent to the 
appellant, however, failed to mention that he needed to send 
service medical records in his possession to the RO.  Another 
remand is therefore required.  Stegall v. West, 11 Vet. App. 
271 (1998).
 
The appeal was also remanded, in part, with an instruction 
that the RO obtain a copy of the Social Security 
Administration (SSA) decision awarding the appellant 
disability benefits and the medical records relied upon to 
make the decision.  While SSA in August 2005 forwarded 
appellant's medical records to VA, SSA failed to forward his 
SSA disability decision.
 
This appeal was furthermore remanded, in part, with specific 
instructions that a decision review officer (DRO) "must" 
review all of the evidence of record and issue another 
decision.  To date, the record does not document that a DRO 
has either reviewed the evidence or issued a decision.  
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) requires, on remand, that 
VA provide the appellant with updated notice of what evidence 
has been received and not received by VA.   38 U.S.C.A. 
§§ 5100, 5103, 5103A(b) (West 2002); 38 C.F.R. §§ 3.159, 
19.31 (2005).  
 
Therefore, the appeal is REMANDED for the following:
 
1.  The RO should contact the appellant 
and ask him to supply all service medical 
records in his possession.  The RO should 
also notify the appellant that, at this 
time, the claims file does not contain a 
diagnosis of a hearing loss as defined by 
38 C.F.R. § 3.385 (2005).  The RO should 
also notify the appellant that his claim 
will be adjudicated without the 
audiometric testing results from his 
employer, without tests conducted at the 
Norris Cotton Building in 1984, and 
without private health care provider 
treatment records dating from 1980 to 
1991 unless he supplies them. 
 
2.  The RO should obtain a copy of the 
SSA decision awarding the appellant 
disability benefits and any other medical 
records relied upon to make the decision 
other than those already filed with VA.
 
3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.
 
4.  Thereafter, the RO should have a 
decision review officer review all of the 
evidence of record and prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
it is to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
      
      
      _______________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


